Title: From Thomas Jefferson to Albert Gallatin, 18 December 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th: J. to mr Gallatin
                            
                            Dec. 18. 06.
                        
                        I inclose you a draught of a Proclamation with an amendment proposed by mr Madison. before I make any
                            alteration I shall be glad of your opinion on the matter. I return the two draughts of letters with an alteration or two
                            proposed to one of them for your consideration. mr Erskine promised to write to Commodore Douglas yesterday on the
                            subject of the Cambrian. he says she is reported as having sprung her bowsprit, & put in on that account. consequently
                            we must let the matter lie till we hear from the Collector.—I have made it a rule not to give up letters of accusation, or
                            copies of them, in any case. it is true that Davies would probably care very little about a copy of his letter being sent
                            to Briggs; yet I should think it sufficient that the heads of accusation have been already furnished to mr Briggs.
                            Affectionate salutations.
                    